          Case 1:18-cv-01464-TNM Document 26 Filed 07/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NATIONAL STUDENT LEGAL         :
DEFENSE NETWORK,               :
          Plaintiff,           :
                               :   Civil No.: 18-cv-1464-TNM
           v.                  :
                               :
U.S. DEPARTMENT OF EDUCATION, :
                               :
           Defendant.          :
                       JOINT STATUS REPORT

       Pursuant to the Court’s July 1, 2019 Order, the parties conferred and respectfully submit

this Joint Status Report to apprise the Court on the progress of this Freedom of Information Act

(“FOIA”) matter.

       The remaining issue in this case revolves around the redactions applied under claim of

FOIA Exemption 5 to two groups of documents: (i) communications between the agency and

Navient Corporation (“Navient documents”) and (ii) communications between the agency and the

law firm Ballard Spahr (“Ballard Spahr documents”). The parties recently conferred on these two

groups of documents. As a result, Defendant revisited the redactions applied to the “Navient

documents” and represents that it exercised its discretion to release the “Navient documents” to

Plaintiff without any redactions. In an effort to resolve all remaining issues in the case, Defendant

has asked Plaintiff to re-evaluate and identify with particularity the redacted “Ballard Spahr

documents” that are most critical to Plaintiff. Defendant will then review those documents and

confer further with Plaintiff.

       The parties propose that they submit another Joint Status Report on or before August 20,

2019, informing the Court whether any issues remain to be resolved in this matter.
         Case 1:18-cv-01464-TNM Document 26 Filed 07/18/19 Page 2 of 2



Dated: July 18, 2019                    Respectfully submitted,

 /s/ Daniel A. McGrath                         JESSIE K. LIU
 Daniel A. McGrath,                            D.C. BAR # 472845
 D.C. Bar No. 1531723                          United States Attorney

 AMERICAN OVERSIGHT                            DANIEL F. VAN HORN
 1030 15th Street NW, B255                     D.C. BAR # 924092
 Washington, DC 20005                          Chief, Civil Division
 (202) 897-4213
 daniel.mcgrath@americanoversight.org          By: ______//s______________
                                               JOHN C. TRUONG
 Counsel for Plaintiff                         D.C. BAR #465901
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2524
                                               Fax: (202) 252-2599
                                               E-mail: John.Truong@usdoj.gov
                                               Counsel for Defendant




                                           2
